                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


Carol H. Coleman, as Personal                            Docket No.: 3:17-cv-3363-PJG
Representative of the Estate of Harvey
David Coleman,

                               Plaintiff,        ORDER FOR APPROVAL OF SURVIVAL
vs.                                                ACTION & WRONGFUL DEATH
                                                          SETTLEMENT
Best Buy Stores, LP,

                              Defendant.

       This matter came before the Court upon the verified Petition of Carol H. Coleman,

individually and as Personal Representative of the Estate of Harvey David Coleman, seeking

approval of proposed settlement of claims against Best Buy Stores, LP, for any and all claims

under the South Carolina Survival State and Wrongful Death Act and for all other potential claims

or causes of action. All interested parties have been accorded proper notice of the hearing and the

issues. After carefully reviewing the Petition for Settlement, all documents referenced therein,

and other evidence presented, the Court finds as set forth below.

                                               FINDINGS

       1.      Carol H. Coleman is the duly appointed Personal Representative of the Estate of

Harvey David Coleman, who died on October 23, 2016, and has the authority to commence or

settle legal claims on behalf of the Estate of Harvey David Coleman and his statutory beneficiaries.

       2.      That Carol H. Coleman, individually and as Personal Representative of the Estate

of Harvey David Coleman, has claims and rights of action against the above-named Defendant for

the incident that occurred on August 5, 2016, in the County of Richland, South Carolina.

       3.      Petitioner has negotiated a settlement of the claims against Defendant, and in

consideration of the "Release of All Claims" set forth in Exhibit A, Defendant has agreed to pay a
settlement in the amount of One-hundred and Sixty-Thousand ($160,000) Dollars to settle

Petitioner's claims against Defendant, of which Petitioner seeks to apportion fifteen-thousand

($15,00b.00) dollars of the settlement proceeds to the Survival action and one-hundred and forty-

five thousand ($145,000.00) dollars of the settlement proceeds to the Wrongful Death action.

       4.      Defendant has offered a settlement in the amount of One-hundred and Sixty-

Thousand ($160,000) Dollars in full and final compromise and settlement for Petitioner's claims

against Defendant in exchange for a Release of all claims against Defendant and its agents,

servants, employees, heirs, successors, and assigns.

       On consideration of the foregoing Petition of Carol H. Coleman, praying that she be

authorized and directed to accept the settlement offer of Defendant as set forth in the foregoing

Petition and in the Release of All Claims attached as Exhibit "A" and that she be authorized to

make the disbursements as set forth in the Payment and Disbursement Schedule attached as Exhibit

"B" in the cause of action referred to above,

       IT IS ORDERED, ADJUDGED AND DECREED that Carol H. Coleman be and hereby

is authorized to accept the settlement amount as set forth in Exhibit "B", and to execute the

appropriate Settlement Documents and Release of All Claims in the cause of action referenced

hereinabove.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the proposed

settlement between Petitioner and Defendant described herein and further described in the Petition

is hereby approved by the Court.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that of the aggregate

total settlement amount of one-hundred and sixty-thousand ($160,000.00) dollars to settle

Petitioner's claims against Defendant, fifteen-thousand ($15,000.00) dollars of the settlement

proceeds are hereby apportioned and allocated to the Survival action and one-hundred and forty-
five thousand ($145,000.00) dollars of the settlement proceeds are hereby apportioned and

allocated to the Wrongful Death action.

       AND IT IS SO ORDERED.




                                                    sett
                                                    ATES MAGISTRATE JUDGE


Dated:µµrJt OC),         2019
Columbia, South Carolina
